Citation Nr: 1209548	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-08 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left foot condition.

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to contaminated drinking water at Camp Lejune, North Carolina.

3.  Entitlement to service connection for hepatitis C, claimed as due to exposure to contaminated drinking water at Camp Lejune, North Carolina.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO) which, in pertinent part, denied service connection for a left foot condition.  

The Veteran testified at a December 2011 travel Board hearing; the hearing transcript has been associated with the claims file.  

The issues of entitlement to service connection for diabetes mellitus, type II, and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left foot arthritic changes and exostoses are etiologically related to active service. 


CONCLUSION OF LAW

Left foot arthritic changes and exostoses were incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In various lay statements and during a December 2011 Board hearing, the Veteran reported that he fell and hurt his left ankle on a volunteer training exercise to climb Mount Fuji in the summer of 1969.  He reported that he had his ankle wrapped with an ace bandage, that he was given pain pills, and that he felt better once he returned to camp.  He reported that after service, he had left foot pain at times, and as he got older, his pain got worse.  Lay statements from the Veteran's brother and sister show that the Veteran periodically complained about his left foot injury after he returned from service.  

Service treatment records show that the Veteran was seen in March 1976 for bilateral foot pain around the ankles which had been present for the last eight months.  The Veteran was diagnosed as mild tendonitis.  He was seen later in March 1976 for continuing foot pain that comes and goes.  He had pain along the first metatarsal of the right foot and right lateral ankle, without pain to the left foot at that time.  He was diagnosed with ligament strain.  In June 1976, the Veteran was seen for pain to the left knee when he fell down a hill.  The Veteran was assessed with a contusion to the left knee and possible muscle strain.  The Veteran noted a history of foot trouble at the time of his May 1976 separation examination.  

During an April 2007 VA podiatry examination, the Veteran described his in-service foot injury.  He stated that the left foot continued to have swelling which increased over time, especially after activity.  Pain in the left foot worsened after a right knee surgery in 1997; the Veteran was found to have arthritic problems in the left foot.  The Veteran had a recent surgery, a left midfoot exostectomy, for arthritic exostosis of the left midfoot secondary to trauma/arthritis in April 2007.  A physical examination was completed and the findings were reported in detail.  The VA examiner noted that he was unable to fully evaluate the Veteran as he was in the acute post-operative phase.  The Veteran's symptoms and clinical presentation, preoperatively, were consistent with a Lisfranc injury in the past.  The VA examiner stated that the midfoot arthritic changes and exostoses were consistent with the type of foot sprain/injury sustained and described by the Veteran while he was in service.   

According to Court of Appeals for Veterans Claims (CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  In this case, an April 2007 VA examiner found that the Veteran's symptoms and clinical presentation were consistent with the injury described by the Veteran while he was in service.  The April 2007 VA examiner is a podiatrist who has reviewed the Veteran's records, and has considered the Veteran's reported history.  Thus, the Board finds the VA examiner's opinion is probative with regard to the Veteran's current diagnosis and the etiology of such.  

The VA opinion was based, in part, on a history provided by the Veteran.  In that regard, service treatment records note an injury to the left knee in service around the time of the Veteran's reported left foot injury; however, a left foot sprain was not shown by the record.  The Veteran also had a complaint of bilateral foot pain in service, without any precipitating factors noted.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

The Veteran described a left foot injury in service.  He reported having left foot pain after his injury, which occurred occasionally since service, worsening over time.  The Veteran also submitted lay evidence from his brother and sister, noting his left foot complaints since service.  The Board finds, first, that the Veteran is competent to describe a twisting injury to the left foot in service, and there is no indication that the Veteran's report is not credible.  The Veteran is also competent to report left foot pain, intermittently, since service.  He has provided additional lay evidence from his brother and sister in support of his claim, which also notes the Veteran's left foot complaints since service.  The Board finds, therefore, that the Veteran has provided credible evidence noting left foot symptomatology since service. 

Service treatment records do not confirm the Veteran's left foot injury in service; however, the Veteran did not report any specific treatment for his left foot after his fall, noting that he felt better once he returned to camp.  Service treatment records do note a history of foot trouble at separation.  The Board finds that the Veteran has provided competent and credible lay evidence of a left foot injury in service.  An April 2007 VA examination shows that the Veteran has currently diagnosed left foot arthritic changes and exostoses consistent with the type of foot injury sustained and described by the Veteran while he was in service.  This opinion was based on both objective findings found on examination, on the VA examiner's own expertise, and on the Veteran's history of injury.  Based on the April 2007 VA opinion, and resolving any doubt in favor of the Veteran, the Board concludes that the evidence supports a finding that the Veteran has left foot arthritic changes and exostoses etiologically related to active service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2011).



ORDER

Service connection for left foot arthritic changes and exostoses is granted.


REMAND

The Veteran submitted a timely August 2010 notice of disagreement to an April 2010 rating decision which denied claims of service connection for diabetes mellitus, type II, and hepatitis C.  While the Veterans Appeals Control and Locator System (VACOLS) shows that the notice of disagreement was received, it does not indicate that a statement of the case addressing these issues has issued and there is nothing in the record currently before the Board showing that a statement of the case has been issued.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2011); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required and has no authority to decide the claim).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of the case addressing the issues of entitlement to service connection for diabetes mellitus, type II, and service connection for hepatitis C, both claimed as due to exposure to contaminated drinking water at Camp Lejune, North Carolina.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


